Case 6:18-cv-01499-RRS-P.]H Document 1 Filed 11/16/18 Page 1 of 4 Page|D #: 1

UNITED STATES DISTRICT COURT
WESTERN DlSTRICT OF LOUISIANA
LAFAYETTE DIVISION

PATRICIA PHEFFERKORN AND CIVIL DOCKET NO.

GEORGE PHEFFERKORN

VERSUS

 

THE TRAVELERS INDEMNITY

COMPANY OF CONNECTICUT,

DOYLE ROGERS COMPANY AND

AMERICAN ZURICH INSURANCE

COMPANY MAGISTRATE JUDGE:

>l=$*>l<**$**$*$$$>l<*>k=l=>l=>t<>l~'>i~‘>l=>l=******$*$$$***$*$*$*>l=*>l¢$*$*

=l=
>l<
$
$
=!<
BRooKsHIRE GRoCERY CoMPANY, *
>k
>l<
>I<
>l<

%

NOTICE OF REMOVAL
TO THE HONORABLE JUDGE OF SAID COURT:

BROOKSHIRE GROCERY COMPANY and THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT, hereinafter referred to as Movers, file this Notice of
Removal of this cause to the United States District Court for the Western District of Louisiana,
Lafayette Division, and in support of this Notice of Rernoval respectfully show the Court the
following:

I.

Movers are defendants in the above-styled cause Which has been filed in the 27th Judicial
District Court for the Parish of St. Landry, Docket No. C-184478-A. A copy of the Citations and
Petitions for Damages are attached to this Notice of Removal and marked for identification in
globo as EXhibit "A". The referenced exhibit constitutes all process and pleadings Which have

been filed and/or served in this action on Movers, BRO()KSHIRE GROCERY COMPANY

 

Case 6:18-cv-01499-RRS-P.]H Document 1 Filed 11/16/18 Page 2 of 4 Page|D #: 2

and THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
lI.

In the Petition for Damages, PATRICIA PHEFFERKORN AND GEORGE
PHEFFERKORN allege inter alia that PATRICIA PHEFFERKORN was injured on October
9, 2017, When she slipped and fell in the parking lot in front of the Super l Foods store operated
by Brookshire Grocery Company in Opelousas, Louisiana. PATRICIA PHEFFERKORN
alleges that her fall resulted in bodily injuries and associated damages GEORGE
PHEFFERKORN seeks damages for loss of consortium as a result of the alleged injuries to his
wife, PATRICIA PHEFFERKORN. (see Petition for Damages).

III.

The civil action described above is brought by PATRICIA PHEFFERKORN AND
GEORGE PHEFFERKORN, residents of St. Landry Parish, State of Louisiana. (see Petition
for Damages, preamble). BROOKSHIRE GROCERY COMPANY is a corporation
organized under the laws of the State of TeXas with its principal office located in TeXas. THE
TRAVELERS INDEMNITY COMPANY OF CONNECTICUT is a corporation organized
under the laws of the State of Connecticut with its principal place of business located in
Connecticut. Plaintiffs have named two other defendants, Doyle Rogers Company, lnc., a
foreign corporation in Arkansas, and its insurer, American Zurich lnsurance Company, a foreign
insurance company. Therefore, because no defendant is a Louisiana citizen, PATRICIA
PHEFFERKORN AND GEORGE PHEFFERKORN are diverse from all defendants in this

litigation.

 

Case 6:18-cv-01499-RRS-P.]H Document 1 Filed 11/16/18 Page 3 of 4 Page|D #: 3

IV.

PLAINTIFFS’ claims also meet the amount in controversy requirement In Paragraph
l2 of the Petition for Damages, it is alleged by PATRICIA PHEFFERKORN that she is
entitled to recover damages for past, present, and future mental and physical pain and suffering,
medical expenses, loss of enjoyment of life, disability, impairment, mental anguish, lost wages
and earning capacity, and other damages (see Paragraph 12, Petition for Damages).

V.

In a pre-suit settlement demand issued by PLAINTIFFS through their attorney dated
July 3, 2018, it is alleged that PATRICIA PHEFFERKORN sustained a fractured right knee
and other injuries PLAINTIFFS’ settlement demand exceeded the $75,()00.00 threshold
requirement Accordingly, this case meets the amount in controversy requirement for purposes
of removal ($75,000.00).

Vl.

This civil action is one in which this Honorable Court has original jurisdiction by reason
of diversity of citizenship and amount in controversy, 28 U.S.C. § 1332, and is removable under
28 U.S.C. § 1441, et seq.

VII.

Consent to this removal by the co-defendants, Doyle Rogers Company, Inc. and

American Zurich Insurance Company, is attached hereto as Exhibit “B.”
VIII.
This Notice of Removal is being filed within 30 days of Movers’ receipt of Plaintiffs

Petition for Damages and is therefore timely filed under 28 U.S.C. § 1446.

 

Case 6:18-cv-01499-RRS-P.]H Document 1 Filed 11/16/18 Page 4 of 4 Page|D #: 4

lX.
Promptly after filing this Notice of Removal, Movers are serving written Notice of
Removal upon the adverse party, and a copy of this Notice of Removal is being filed with the
Clerk of the 27th Judicial District Court for the Parish of St. Landry, State of Louisiana, to effect

the removal of this action to this Court, all in conformity with 28 U.S.C. § 1446.

WHEREFORE, BROOKSHIRE GROCERY COMPANY and THE TRAVELERS
INDEMNITY COMPANY OF CONNECTICUT, pray that this Notice of Removal be
accepted as good and sufficient, and that the above-captioned civil action be removed from the
27th Judicial District Court for the Parish of St. Landry, State of Louisiana, to thisHonorable
Court, for trial and determination as provided by law; that this Court enter such orders and issue
such process as may be necessary and proper and thereupon proceed with this civil action as if
originally commenced in this Court, and for all necessary and appropriate orders and decrees in
accordance with the applicable law.

Respectfully submitted
BREAUD & MEYERS

s/Andrew H. Meyers

 

ANDREW H. MEYERS (#14221)

600 Jefferson Street, Suite 1101

P. O. BoX 3448

Lafayette, LA 70502

Phone: (337) 266-2200

Fax: (337) 262-2204

Email: andrew@breaudlaw.com
Attorney for BROOKSHIRE GROCERY
COMPANY AND THE TRAVELERS
INDEMNITY COMPANY OF
CONNECTICUT

 

